RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Claims 1 and 4-6 are pending in the application.  Claims 2, 3, and 7 have been cancelled.
Amendments to the claims, filed March 10, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claim 1 over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Asari (JP 2008-201594), Chou (U.S. Pat. Pub. 2008/0276497), and Balu (U.S. Pat. Pub. 2012/0121986), made of record in the office action mailed December 17, 2021, Page 4, Paragraph 11 has been withdrawn due to Applicant’s amendment in the response filed March 10, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeno (U.S. Pat. Pub. 2012/0258275) in view of Ogawa (U.S. Pat. Pub. 2004/0096684), Asari (JP 2008-201594), Chou (U.S. Pat. Pub. 2008/0276497), and Balu (U.S. Pat. Pub. 2012/0121986).  For discussion of Asari, see the English Machine Translation.
Regarding claims 1 and 4, Maeno teaches a pressure-sensitive adhesive structure (Abstract), comprising: a base material (Abstract); an intermediate layer (Abstract) and a carbon nanotube aggregate layer (Abstract), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (Abstract; Fig. 1, Paragraph [0027]).  Maeno further teaches comprising a fixing agent layer between the base material and the intermediate layer (primer, Paragraph [0058]).  Maeno additionally teaches the base material (substrate) can be an engineering plastic (Paragraph [0056]).
Maeno fails to teach wherein the fixing agent layer includes an adhesive containing inorganic matter.
	Ogawa teaches that in order to enhance the affinity of the engineering plastic surface with another layer, such as an adhesive, a primer coating treatment may be performed (Paragraphs [0043] and [0045]).  Ogawa further teaches the primer coating can be a synthetic resin type primer containing inorganic matter (one or more kinds mixed together, Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the primer of Maeno be the primer coating as taught by Ogawa as being a known primer coating composition useful with engineering plastics.

Maeno in view of Ogawa fails to teach wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent and wherein the intermediate layer has a thickness of 100 nm or more.
Asari teaches a pressure-sensitive adhesive structure (Fig. 1, Paragraph [0016]), comprising: a base material (2, substrate, Fig. 1, Paragraph [0016]); an intermediate layer (4, reinforcement layer, Fig. 1, Paragraph [0016]); and a carbon nanotube aggregate layer (3, microfilament, Fig. 1, Paragraphs [0012] and [0016]), wherein the carbon nanotube aggregate layer includes a plurality of carbon nanotube aggregates (two or more microfilaments, Paragraph [0016]), wherein the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent (Fig. 1, Paragraphs [0016]-[0017]), and wherein the intermediate layer has a thickness of 100 nm or more (1-3 microns, Paragraph [0024]).  Asari further teaches the reinforcement layer (intermediate layer) reinforces the connection between the substrate and carbon nanotube microfilaments (Paragraph [0017]) such that it becomes even more difficult to separate the carbon nanotube microfilaments from the substrate (Paragraphs [0017]-[0018]).  Asari additionally teaches the fixing agent can be an adhesive (Paragraph [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the structure of Maeno in view of Ogawa further comprises a reinforcement layer as an intermediate layer as taught by Asari in order to increase the connection between the base material and the carbon nanotube aggregate layer such that it becomes even more difficult to separate the carbon nanotube aggregate layer from the base material.
As Asari teaches the fixing agent of the intermediate layer can be an adhesive (as discussed above) and Ogawa teaches the fixing agent layer comprises an adhesive (as discussed above), Maeno in view Ogawa and Asari teaches wherein the fixing agent layer comprises the fixing agent of the intermediate layer.
Maeno in view of Ogawa and Asari fails to teach wherein the fixing agent layer has a thickness of 1 μm or more.
Chou teaches that when using a primer, one of ordinary skill in the art will be able to identify appropriate coating thicknesses and process parameters based on the composition of the polymeric material (base material), and of the primer, and the based on the coating process (Paragraph [0033]).
Therefore, the exact thickness of the primer layer is deemed to be a result effective variable with regard to the composition of the base material and of the primer and based on the coating process.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 1 μm or more, in the absence of a showing of criticality in the claimed thickness.  MPEP 2144.05 II B.
	Maeno in view of Ogawa, Asari, and Chou fails to teach at least the carbon nanotubes in the carbon nanotube aggregate layer or the carbon nanotubes in the intermediate layer have a non-aligned portion; however, Maeno teaches the carbon nanotube composite structural body is produced by growing and forming the carbon nanotubes by chemical vapor deposition (Paragraph [0006]).
	Balu teaches an array of carbon nanotubes anchored in a carbon nanotube metal composite layer (Abstract).  Balu further teaches that when carbon nanotubes are grown using chemical vapor deposition without the use of a template, once the growth of the CNT reaches a certain height, e.g. 50 to 500 µm, they generally grow freely and become tangled, i.e. have a non-aligned portion (Paragraph [0049]).
	Therefore, since the length of each of the carbon nanotube columnar bodies in Maeno is 500 to 1,000 µm (Paragraph [0032]) and they are grown by chemical vapor deposition without a template (no template is mentioned), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the carbon nanotube columnar bodies in Maeno in view of Ogawa, Asari, and Chou to be tangled, i.e. have a non-aligned portion, as taught by Balu as what happens to carbon nanotubes that are grown using chemical vapor deposition without the use of a template, once the growth of the CNT reaches a certain height, e.g. 50 to 500 µm.
	Regarding claim 5, Ogawa teaches wherein the adhesive containing inorganic matter comprises an organic solvent-based ceramic adhesive (Paragraphs [0044] and [0046]).
	Regarding claim 6, Ogawa teaches wherein the inorganic matter comprises an inorganic compound containing at least one kind of element selected from the group consisting of Al, Si, Ti, and K (Paragraph [0044]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 10, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that in Maeno, the surface treatment layer and the intermediate layer are constituted from different materials and thus, Maeno does not teach or suggest at least “the intermediate layer comprises a layer containing the carbon nanotubes and a fixing agent” and “the fixing agent layer comprises the fixing agent of the intermediate layer,” as recited in claim 1.
However, for the composition of the primer layer of Maeno, Ogawa is relied upon and teaches that the primer layer can comprise an adhesive (as discussed above).  For the composition of the intermediate layer, Asari is relied upon and teaches the fixing agent of the intermediate layer can be an adhesive (as discussed above).  Therefore, Maeno in view of Ogawa and Asari teaches wherein the fixing agent layer (an adhesive) comprises the fixing agent of the intermediate layer (an adhesive).  As such, Applicant’s arguments are deemed unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 10, 2022